[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#122)
After hearing held on Third-party defendants' motion to strike, it is hereby ordered: denied; for the following reasons:
Where the merits of a motion to strike are dependent on facts not alleged in the pleading under attack, the motion should be denied. Liljedahl Bros., Inc. v. Grigsby, 215 Conn. 345, 348 (1990). The third-party complaint CT Page 10220 does not set forth the prior release of the defendant named therein. Therefore, it is not something which should be considered in this court's ruling on the instant motion. Furthermore, a review of the file discloses that the third-party defendant filed an objection to the motion (#114) to add him as a third-party defendant with a supporting memorandum setting forth his releasee status. Presumably the court, in ruling on the motion to add, was aware of the claim.
GAFFNEY, J.